Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 17 May 2022 wherein: claims 1, 6-7, and 10-11 are amended; claims 2-4 are canceled; claims 1 and 5-11 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 8-12), filed 17 May 2022, with respect to claims 1 and 5-11 have been fully considered and are persuasive.  The rejection of 17 February 2022 has been withdrawn.

Allowable Subject Matter
Claims 1 and 5-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest 
wherein the plant or the plant-processed product that is the genuine product is genetically modified in such a way as to emit the fluorescence from a predetermined portion of the plant or the plant-processed product when being irradiated with the light having the predetermined wavelength, wherein the characteristic information comprises information about the predetermined portion, and wherein the confirmation step checks that the predetermined portion of the plant or the plant-processed product emits the fluorescence.
Vig (US 2003/0112423 A1) discloses a confirmation method comprising: an acquisition step of acquiring, from a processed product of a plant, characteristic information including information about a predetermined wavelength; an irradiation step of irradiating the plant-processed product with a light having the predetermined wavelength which is acquired by the acquisition step; a confirmation step of confirming whether the plant-processed product irradiated with the light having the predetermined wavelength emits fluorescence; a determination step of determining, based on a judgement whether or not the plant-processed product emits the fluorescence in response to the irradiation light having the predetermined wavelength, whether the plant-processed product is a genuine product or not, wherein the determination step determines that the plant or the plant-processed product is the genuine product if the plant-processed product emits the fluorescence in response to the irradiated light having the predetermined wavelength, wherein the determination step determines that the plant-processed product is a counterfeit product if the plant-processed product does not emit the fluorescence in response to the irradiation light having the predetermined wavelength, wherein the steps are performed by a computer, wherein in the confirmation step, image analysis is used (Vig discloses an authentication mark containing a fluorescent compound is applied (par. [0023]-[0024]; the object to which said compound is to be applied is paper (par. [0070]), paper currency, or fiber (par. [0074]); acquisition of characteristic information including a predetermined wavelength described in par. [0027], [0062]; the authentication mark is confirmed by a confirmation apparatus that detects by means of fluorescence; and the confirmation apparatus confirms by image-processing a fluorescent image by means of an image input system (par. [0061]); the steps are performed by a computer (par. [0049]); a portion of the paper, paper currency, or fiber in Vig is a processed plant product, and is confirmed to be a genuine product by means of the authentication mark, with; accordingly).
Waga (US 2010/0043104 A1) discloses a plant that is a genuine product is genetically modified in such a way as to emit fluorescence when being irradiated with light (par. [0001], [0018]-[0021], [0206], [0208]).
While counterfeit detection of plants using fluorescence was generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Accordingly, claims 1 and 10-11 are allowed.

Regarding claims 5-9, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884